Exhibit 10.58

STATE AUTO INSURANCE COMPANIES

AMENDED AND RESTATED

DIRECTORS DEFERRED COMPENSATION PLAN

Initially Effective

August 1, 1995

as amended and restated as of March 1, 2001



--------------------------------------------------------------------------------

STATE AUTO INSURANCE COMPANIES

AMENDED AND RESTATED

DIRECTORS DEFERRED COMPENSATION PLAN

(the “Plan”)

I

PURPOSE

State Automobile Mutual Insurance Company and its affiliates (collectively, the
“State Auto Companies”) are willing to provide members of their Board of
Directors (the “Board”), as an incentive for those individuals to continue their
relationship with the State Auto Companies, the opportunity to defer the payment
of their Board fees for retirement savings purposes.

The Plan is the continuation of the State Auto Insurance Companies Directors
Deferred Compensation Plan effective August 1, 1995, which is being amended and
restated effective as of March 1, 2001, to reflect (1) the assignment to and
assumption by Midwest Security Insurance Company (“Midwest”) of all rights,
duties and obligations under the Plan from State Automobile Mutual Insurance
Company (“SAMIC”) as they relate to directors who serve solely as directors of
SAMIC and no other State Auto Company, (2) the assignment to and assumption by
State Auto Property & Casualty Insurance Company (“SAP&C”) of all rights, duties
and obligations under the Plan from the other State Auto Companies as they
relate to all other directors of the State Auto Companies, other than those
described in (1) above; and (3) two additional investment options in which a
participant may be permitted to direct the investment of the portion of
Midwest’s or SAP&C’s funds allocated to him, as the case may be. For purposes of
the Plan, the term “Company” shall mean (a) Midwest for those participants who
are directors only of SAMIC and no other State Auto Company, and (b) SAP&C for
all other directors of the State Auto Companies.

II

ELIGIBILITY

All members of the Board of any State Auto Company are eligible to participate
in the Plan. If you are eligible to participate in the Plan, you will sign a
Deferred Compensation Agreement which details the requirements you must satisfy
to be eligible to participate in the Plan.

III

DEFERRED COMPENSATION ACCUMULATIONS

The benefits provided to Directors under their Deferred Compensation Agreements
are paid from the Company’s general assets. The program is, therefore,
considered to be an “unfunded” arrangement as amounts are not set aside or held
by the Company in a trust, escrow, or similar account or fiduciary relationship
on your behalf. Each participant’s rights to benefits under the Plan are
equivalent to the rights of any unsecured general creditor of the Company.
However, the Company may (a) open accounts with one or more investment companies
selected

 

-2-



--------------------------------------------------------------------------------

by the President, Chairman, and C.E.O. of the Company in his discretion,
(b) open accounts with one or more firms to hold common shares, without par
value, of State Auto Financial Corporation, purchased in open market
transactions (“STFC Shares”), or (c) create phantom stock units each of which
shall represent the fair market value of STFC share (“Phantom Stock Units”), and
may invest funds subject to this Plan in these mutual funds, STFC Shares or
Phantom Stock Units (collectively, the “investment options”) at their then
current offering price or market value, as the case may be. Each participant may
be permitted to direct how the portion of the Company’s funds allocable to him
or her is invested among the investment options, if such accounts are
established and such Phantom Stock Units are created. The Company currently
expects any such investment options (other than the Phantom Stock Units) will be
similar to those available under its tax-qualified retirement plan for
employees, but is not obligated to make these or any other particular investment
options available, or, if made available at any one time, to continue to make
them available. The total number of STFC Shares that may be made available as an
investment option hereunder is ________. All investments shall at all times
continue to be a part of the Company’s general assets for all purposes.

To measure the amount of the Company’s obligations to a participant in this
program, the Company will maintain a bookkeeping record or account of each
participant’s “Accumulations”. You may elect (within 30 days of when you first
become eligible to participate in the Plan for your initial year of
participation or, for subsequent years, not later than the December 31 prior to
each such year) to defer payment of a portion or all of your director’s fees
including, without limitation, committee meeting fees, to be earned during the
balance of the current or next calendar year, as applicable, as a credit to your
Accumulations, known as the “Deferral Value.” The minimum amount you may defer
is 10% and the maximum is 100% of all fees expected to be paid to you as a
director of the applicable State Auto Company, except that with respect to
committee meeting fees, you may not defer less than 100% of such fees, if you
choose to defer any amount.

Earnings (or Losses): At least once each calendar year while you have a credit
balance in your Accumulations, the Company will credit your Accumulations with
earnings (or losses), if any, for the period since the last such crediting and
determine the value of your Accumulations at that time. The earnings (or losses)
may either be credited on the basis of the earnings (or losses) allocable to
your directed portion of the Company investments, if any, or on the basis of a
hypothetical earnings rate, as determined by the Company in its sole discretion
from time to time. The Company also reserves the right to adjust the earnings
(or losses) credited to your Accumulations and to determine the value of your
Accumulations as of any date by adjusting such earnings (or losses) or such fair
market value for the Company’s tax and other costs of providing this Plan.

Tax Consequences: These earnings will compensate for the postponement of the
receipt of the Accumulations and give you the benefit of tax-deferred growth of
the accumulating amounts, if any. Under current federal income tax rules, the
amounts credited to your Accumulations, including earnings, will not be taxable
income to you in the year they are credited to your account. You, or your
beneficiaries in the event of your death, will generally be taxable on these
amounts and the credited earnings, if any, only if and when benefits are
actually paid to you. And any such amounts, when paid, will be taxable as
ordinary income. Thus, this program provides the opportunity to defer income and
the payment of income taxes.

 

-3-



--------------------------------------------------------------------------------

Selection of Investment Options: In the event the Company makes some or all of
the investment options available to participants, at such time each year as you
elect to defer a portion of your compensation (the “Deferred Amount”), you will
be given a form pursuant to which you may direct how such Deferred Amount is to
be invested among the available investment options. The Company may also provide
information to participants how they may change their directions with respect to
the allocation of their Deferred Amount among the investment options or
reallocate their Accumulations among the investment options, from time to time.

The Company will invest a participant’s Deferred Amount in accordance with the
participant’s directions upon such amount being deemed by the appropriate State
Auto Company to have been earned and then transferred to the Company. All
purchases by the Company of shares of investment companies will be at such
shares’ current offering price, and purchases by the Company of STFC Shares will
be made in the open market at their then current market value. The Company,
however, reserves the right to delay or suspend its purchase of STFC Shares as
it may deem necessary or appropriate to comply with all applicable securities
laws, including the Securities Exchange Act of 1934, as amended.

The Company may also periodically advise participants generally as to reporting
requirements and other possible limitations associated with directing a portion
of their Deferral Amount or Accumulations be invested in STFC Shares.

IV

BENEFITS

 

A.

Vesting

All amounts credited to Accumulations in the Plan will always be 100% “vested”.
This means you will always be entitled to receive benefits from your
Accumulations.

 

B.

Payment of Benefits.

1. Cash Payment Only. Any benefits payable to you under the Plan will be made
solely in cash and not in the form of any other property or securities,
including any shares of an investment company or STFC Shares that may be an
investment option hereunder. Any investment options representing a participant’s
Accumulations under the Plan are the sole and exclusive property of the Company.
As a result, you will have no rights as a shareholder, including voting rights,
with respect to these investment options representing your Accumulations.

2. Retirement Benefits. You will be eligible to receive retirement benefits
under the Plan upon your retirement from the Board. Retirement benefits will
generally be paid as a monthly benefit payable for 60 months. The amount of your
benefit will equal the amount necessary to amortize your total Accumulations
over the 60 month period. The amount payable each month will either be based on
an approximately equal amortization of principal plus actual

 

-4-



--------------------------------------------------------------------------------

earnings (or less actual losses) or an amortization based on an assumed interest
rate declared by the Company from time to time during the period of
distribution. You must give the appropriate State Auto Company or the Company at
least 30 days advance written notice of your intention to retire and receive
retirement benefits. Actual benefit payments will begin on the first day of the
second month following your satisfaction of all requirements for payment.

3. Disability Benefits. If you become totally disabled before satisfying the
requirements for retirement benefits, you will be eligible to receive payment of
the amounts credited to your Accumulations as a monthly benefit commencing after
six months of total disability and payable for 60 months. The amount of the
benefit will be determined in the same manner as retirement benefits. For this
purpose, “total disability” means a physical or mental condition which totally
and presumably permanently prevents you from performing your duties as a
director of the appropriate State Auto Company. It is up to such State Auto
Company to determine whether you qualify as being totally disabled. If your
disability ends, your disability benefit payments will stop. However, you could
continue to qualify for benefits under another provision of the Plan.

4. Death Benefits. In the event of your death while receiving benefit payments
under the Plan, the Company will pay the beneficiary or beneficiaries designated
by you any remaining payments due under the terms of your Deferred Compensation
Agreement, using the same method of distribution in effect to you at the date of
your death. In the event of death prior to beginning to receive benefits under
the Deferred Compensation Agreement, the Company will pay benefits to your
beneficiary or beneficiaries, beginning as soon as practicable after your death.
In this case, benefits will generally be paid as a monthly benefit payable for
60 months computed in the same manner as retirement benefits. The Company will
provide you with the form for designating your beneficiary or beneficiaries. If
you fail to make a beneficiary designation, or if your designated beneficiary
predeceases you or cannot be located, any death benefits will be paid to your
estate.

5. Other Termination of Board Membership. If your membership on the Board
terminates for any reason other than retirement, death, or total disability,
then the vested portion of your Accumulations will be paid to you as a monthly
benefit payable for 60 months computed in the same manner as retirement
benefits, beginning as soon as administratively practicable after your term of
office ends.

6. Payment Alternatives. At the Company’s election, or upon your request,
benefits may be paid in a lump sum or over a shorter or longer period of time
than the 60 months generally called for, as described above. However, no request
by you or your beneficiaries for a different payment method will be binding on
the

 

-5-



--------------------------------------------------------------------------------

Company, and any accelerated or deferred payment of benefits shall be made only
in the sole discretion of the Company. In addition, the Company may alter the
payment method in effect from time to time in its discretion. If the payment
method is altered, the amount you or your beneficiaries will receive will be
computed under one of the alternative methods for determining payment amounts
provided for under the normal form of distribution for your Accumulations,
determined by the Company in its discretion.

V

MISCELLANEOUS PROVISIONS

 

A.

No Right to Company Assets.

As explained previously, this Directors Deferred Compensation Plan is an
unfunded arrangement, and the agreement you will enter into with the Company and
the applicable State Auto Company does not create a trust of any kind or a
fiduciary relationship among the Company, the applicable State Auto Company and
you, your designated beneficiaries or any other person. To the extent you, your
designated beneficiaries, or any other person acquires a right to receive
payments from the Company under the Directors Deferred Compensation Agreement,
that right is no greater than the right of any unsecured general creditor of the
Company. Neither you, your designated beneficiaries nor any other person
acquires a right of any kind against any other State Auto Company.

 

B.

Modification or Revocation.

Your Directors Deferred Compensation Agreement will continue in effect until
revoked, terminated, or all benefits are paid. However, the Deferred
Compensation Agreement and this Plan may be amended, revoked or terminated at
any time, in whole or in part, by the Company or the applicable State Auto
Company, in its sole discretion. Unless you agree otherwise, you will still be
entitled to the benefit, if any, that you have earned through the date of any
amendment, revocation or termination. Such benefits will be payable at the times
and in the amounts provided for in the Directors Deferred Compensation
Agreement, or the Company may elect to accelerate distribution and pay all
amounts due immediately. The Plan will continue until terminated by the Company
or the applicable State Auto Company, which may be at any time, in such entity’s
discretion.

 

C.

Rights Preserved.

Nothing in the Directors Deferred Compensation Agreement or this Plan gives any
director the right to continue to hold such office. The relationship between you
and the applicable State Auto Company shall continue to be determined by the
applicable provisions of the Articles of Incorporation and Code of Regulations
of such State Auto Company and by applicable law.

 

-6-



--------------------------------------------------------------------------------

D.

Controlling Documents.

This is merely a summary of the key provisions of the Directors Deferred
Compensation Agreement currently in use by the State Auto Companies and the
Company. In the event of any conflict between the provisions of this Plan and
the Directors Deferred Compensation Agreement, the Agreement shall in all cases
control.

 

-7-